Exhibit 10.6

SECOND AMENDMENT TO EXECUTIVE SEVERANCE AGREEMENT

This Second Amendment to Executive Severance Agreement (the “Amendment”) is
entered into on this 12th day of June, 2012, by and between ModusLink Global
Solutions, Inc. (formerly known as CMGI, Inc.), a Delaware corporation (the
“Company”) and Steven G. Crane (“Executive”);

WHEREAS, the parties have entered into an Executive Severance Agreement dated as
of July 26, 2007 (the “Agreement”); and

WHEREAS, the parties entered into Amendment to Executive Severance Agreement on
September 28, 2010 (the “Amendment”); and

WHEREAS, the parties mutually desire to further amend the Agreement;

NOW, THEREFORE, the parties hereto agree as follows, effective as of the date
hereof:

Unless the context indicates otherwise, capitalized terms used but not defined
in this Amendment shall have the respective meanings assigned to them in the
Agreement (as amended by the First and Second Amendment);

Section 3(a) of the Agreement is amended to read as follows:

“(a) In the event the employment of the Executive is terminated by the Company
for a reason other than for Cause (as defined below) then the Executive shall be
entitled to receive the following as severance (i) his then current base salary,
and (ii) his target annual bonus for the year in which the Termination Date
occurs (the “Severance Pay”), payable in installments over a period of twelve
(12) months following the Termination Date. In the event that the Executive is
entitled to severance benefits under Section 3(b) below, this Section 3(a) shall
not apply and shall have no further force or effect.”

The Agreement is affirmed, ratified and continued as amended by the Amendment
and as further amended hereby.

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first written above.

 

MODUSLINK GLOBAL SOLUTIONS, INC.       EXECUTIVE By:  

/s/ Frank J. Jules

     

/s/ Steven G. Crane

Its:   Chairman of the Board of Directors       Steven G. Crane